Citation Nr: 0605860	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  95-41 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disorders of the teeth, ears, and 
sinuses due to Department of Veterans Affairs (VA) surgery in 
January 1975.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973.

Initially, this case came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
issued by the VA Regional Office (RO) in St. Petersburg, 
Florida.

In March 1997, the Board remanded the case to the RO for 
additional development.  Following receipt of the veteran's 
case at the Board for further appellate consideration, but 
prior to the promulgation of a decision on the appeal, the 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake additional development.  See 38 C.F.R. 
§ 19.9(a)(2) (2002).  In May and June 2003 letters, the 
veteran was notified of such development as required by Rule 
of Practice 903.  38 C.F.R. § 20.903 (2002).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2), 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  And, in August 
2003, the Board remanded the case for initial consideration 
of the evidence obtained by the EDU and additional 
development.  VAOPGCPREC 1-03.  The case is now before the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the appeal.

2.  The pervasive evidence establishes that the veteran does 
not have additional unforeseen residual disability to the 
teeth, ears, and sinuses as a result of surgery performed by 
VA in January 1975.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for claimed residual 
disability to the teeth, ears, and sinuses, claimed as due to 
VA surgery in January 1975, have not been met.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 3.358 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his 1151 
claim.  The veteran was afforded the opportunity to provide 
lay or medical evidence, which might support his claim.  In 
compliance with the Board's March 1997 and August 2003 
remands, collectively in duty to assist and VCAA notice 
letters issued in April 1997, July 1998, March 2000, January 
2002, March and June 2003, and April 2004, a November 1995 
statement of the case (SOC), and supplemental statements of 
the case (SSOCs) issued in June 2002 and October 2005, and 
their cover letters, VA provided the veteran with the notice 
required by the VCAA and asked the veteran to submit health 
care provider information and to identify, or supply, records 
in support of his claim and/or informed him that he would be 
scheduled for an examination.  These letters informed the 
appellant of what evidence was required to substantiate his 
claim and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to VA.  The additional 
evidence supplied by the veteran did not show additional 
disability due to the January 1975 surgery, nor was there an 
opinion linking any claimed disorders to that surgery, in 
response to these letters.  Moreover, the veteran failed to 
appear for another examination scheduled in June 2003.  The 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190 (1991); see also 38 C.F.R. § 3.655 (2003).  The 
Board notes that, the record contains copies of the veteran's 
VA medical records for 1975 and 1976 and that the Board has 
been able to read the January 1975 operation report, which 
was earlier thought to be illegible.  Moreover, except for 
some treatment records in 1982, 1992, and 1995, repeated 
attempts to obtain additional records from both the Bronx and 
Miami VA Medical Centers have been unsuccessful.  The Board 
observes that, where records are unavailable, "VA has no duty 
to seek to obtain that which does not exist."  Counts v. 
Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. 
App. 233, 237 (1993).  The veteran was examined on two 
occasions in 1998 and once in May 2000, and SSOCs were issued 
in 2002 and 2005.  Given the foregoing, the Board finds that 
VA has substantially complied with the Board's remands with 
regard to the issue discussed in this decision.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  

Although the VCAA letters failed to notify the appellant of 
the evidence required to substantiate his claim before the 
initial AOJ rating decision, the reasons and bases of the SOC 
and SSOCs and the various duty to assist and VCAA letters 
specifically explained to the appellant what the evidence 
must show in order to establish entitlement to compensation 
under 38 U.S.C.A. § 1151.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the content complying notice was provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Analysis

Initially, the Board observes, that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 38 C.F.R. § 3.655 as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  38 
C.F.R. § 3.655(a) (2005).  When the examination was scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b) (2005).

Formerly, under 38 U.S.C.A. § 1151(West 1991), the law 
provided that where a veteran shall have suffered an injury, 
or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 
38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), in Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  The Gardner decision was affirmed by both the 
Federal Circuit, see Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and the United States Supreme Court, see Brown v. 
Gardner, 513 U.S. 115 (1994).  The United States Supreme 
Court, in affirming the Court's decision, held that the 
statutory language of 38 U.S.C.A. § 1151 simply required a 
causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  See Brown, supra.  

In 1995, 38 C.F.R. § 3.358 was amended to conform to the 
Supreme Court decision.  The amendment was effective November 
25, 1991, the date the Court issued the Gardner decision.  60 
Fed. Reg. 14,222 (Mar. 16, 1995).  Subsequently, Congress 
amended 38 U.S.C.A. § 1151, effective for claims filed on or 
after October 1, 1997, to preclude benefits in the absence of 
evidence of VA carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on the part of VA 
in furnishing care, or an unforeseen event.  Pub. L. No. 104-
204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 
38 U.S.C.A. § 1151 (West 2002).  

The revised provisions of 38 C.F.R. § 3.358 state that where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  Under 38 C.F.R. § 
3.358(c)(1), "[i]t will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith."  Further, 38 C.F.R. § 
3.358(b)(2) provides that compensation will not be payable 
for the continuance or natural progress of disease or 
injuries.  Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  38 C.F.R. § 3.358(c)(3).  "Necessary 
consequences" are those that are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  Id.

Under the revised 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

Since VA received this claim in May 1994, it must be 
adjudicated in accordance with the earlier version of 
38 U.S.C.A. § 1151.  See VAOPGCPREC 40-97.  Neither evidence 
of an unforeseen event nor evidence of VA negligence is 
required in order for this claim to be granted.  

Under the provisions of 38 U.S.C. § 1151 applicable to claims 
filed prior to October 1, 1997, a claimant must merely 
establish that additional disability resulted from VA medical 
treatment, excepting those circumstances described in 
38 C.F.R. § 3.358 (1997).  That is, even if additional 
disability has been demonstrated, in order for VA benefits to 
be warranted such additional disability may not be merely 
coincidental with VA hospitalization or medical or surgical 
treatment, the continuance or natural progress of diseases or 
injuries for which VA hospitalization or medical or surgical 
treatment was authorized or the certain or near-certain 
result of the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(b)(2).  

In various statements, the veteran contends that, although 
the January 1975 VA surgery did correct his open bite, it 
created other problems with his teeth, ears, and sinuses.

The evidence is clear that the veteran has no service-
connected disabilities and is not in receipt of Chapter 31 
benefits.  As such, the claimed injury, or disability, was 
not sustained while participating in a Chapter 31 Vocational 
Rehabilitation program.  38 U.S.C.A. §§ 1151(a)(2); 3100 
(West 1991).

In this case, the evidence shows that, the veteran was seen 
in the outpatient oral surgery clinic two months prior to his 
admission in January 1975, and diagnosed with apertognathia, 
labial incompetence, and possibly bimaxillary protrusion.  
After a routine workup consisting of lateral skull X-rays, 
impressions of the dental arches and a Panorex X-ray, the 
pulmonary diagnosis was confirmed.  He was admitted to the 
hospital on January 13, 1975 and his routine workup for the 
operating room was within normal limits and showed no 
evidence of caries or pyorrhea.  On January 14, 1975, 
preformed cast segmental arch bars were ligated to the 
indentation and on the following day a suprapical osteotomy 
was performed under general anesthesia.  The veteran did well 
post-operatively and was discharged on January 23, 1975, with 
slight bilateral facial edema.  A July 1975 VA record 
indicated that a Panorex showed perio defect in the cuspid 
and bicuspid region, and the veteran was scheduled for an 
evaluation the following month but failed to report.  

Subsequently, in February 1976, the veteran was readmitted 
for treatment of gingival recession at tooth #20 and fibrous 
scars on the buccal fold.  On admission, the hospital report 
reflected that the veteran had had supra and subapical 
osteotomies a year earlier for correction of malocclusion.  
One surgical incision around tooth # 20 had suffered gingival 
recession with exposure of the root and cortical bone.  
Surgery was done to release the scars and rotate the buccal 
flap adjacent to tooth #20.  By February 26, 1976, the root 
of tooth #20 was again denuded, but his fibrous scars to the 
buccal fold had been completely relieved.  No further 
treatment was contemplated and the veteran was told to return 
as needed.  A notation was added treatment completed.

An August 1998 VA nose, sinus, larynx, and pharynx 
examination report reflects that the veteran had undergone 
supra and subapical osteotomy with midline split and 
odontectomy of teeth #6, #13, and #28 in 1975, for 
malocclusion.  There appeared to have been some postoperative 
root exposure of tooth #20, along with surrounding cortical 
bone, which was treated.  Some of the VA records also 
reflected an episode of sinusitis, particularly in the right 
maxillary sinus 1982, which was treated with decongestants 
and antibiotics and appeared to have resolved successfully.  
The veteran complained of frequent or almost constant 
drainage down the back of his throat and postnasal drip, with 
occasional, but not frequent, nasal congestion.  He also 
stated that he had some episodes of sneezing and watery, red 
eyes without fever.  The veteran also complained of constant 
tinnitus, mainly in the right ear, but he was unaware of any 
hearing loss and had not had a recent audiogram.  On physical 
examination, there is no asymmetry or swelling of the face.  
The external nose appeared within normal limits.  Internally, 
the nose was extremely crowded and obstructed with swollen 
turbinates and mucosal membranes throughout.  No pus was 
seen.  Both ears were normal to otoscopy.  Specifically, the 
auricles and external auditory canals were well developed and 
clean.  Tympanic membranes were intact.  There was no 
evidence of middle ear fluid or other pathology.  After 
removal of the dental plates, the oral cavity revealed 
edentulous areas of multiple teeth.  There was no evidence of 
oroantral fistula.  The palate was intact.  Impression was 
that the veteran's symptoms were consistent with 
rhinosinusitis.  The examiner added that the veteran's 
tinnitus might be related to early sensorineural hearing 
loss, although there was no audiogram to document this.  The 
examiner added that there did not appear to be causal 
relationship between the veteran's tinnitus and his prior 
surgery.  With respect to the sinuses, certainly dental and 
palatal surgery could affect sinuses, but the majority of 
symptoms and signs appeared to be more related to allergic 
rhinitis than the previous surgery.

An October 1998 VA dental examination report reflected no 
functional impairment or loss of motion or masticatory 
function.  The veteran had multiple missing dentition 
involving the maximal and mandible, but review of the 
veteran's medical records showed that this was due apparently 
to carious and periodontal disease.  The residual dentition 
appeared in a good restorative state, and the edentulous 
areas were satisfactory replaced with the prosthesis.  His 
maximal interincisal opening was 50 millimeters without 
discomfort or evidence of joint problems, and his lateral 
excursions, both right and left, were within normal limits 
again without eliciting any symptoms or pain.  X-rays showed 
that the veteran's osteotomies were well healed and there was 
no pathology in the peripheral osteotomies or some areas that 
failed to be fully replaced with bone.  In the maxilla, there 
was no obvious pathology but the areas where the veteran had 
the osteotomies performed were not well visualized.  The 
mandibular joint areas appeared normal, at least from the 
bony component standpoint.  Examination of the head and neck 
region appeared to be within normal limits and there were no 
clinical findings related to the veteran's complaint of 
tinnitus, which the veteran stated appeared to be present 
constantly becoming noticeable only when the surrounding 
local noise was decreased.  In an April 1999 addendum, the 
examiner indicated that he had determined that there was no 
relation between described mandibular and maxillary 
osteotomies with his complained of hearing loss.  And the 
last paragraph of the report should indicate that the only 
recommendations that could be suggested was further in-depth 
study of the Internet middle ear function, as a relationship 
between the veteran's complaints and his history of 
osteotomies could not be established.

At a May 2000 VA nose, sinus, larynx, and pharynx 
examination, the examiner noted that May 2000 audiometric 
results were within normal limits in all respects.  Audio 
acoustic emissions and auditory brainstem response was also 
within normal limits.  Computed tomography (CT) scan of the 
paranasal sinuses showed mild mucosal thickening of the right 
sphenoid sinus and a tiny retention cyst in the left 
maxillary sinus.  These results indicated that there was no 
evidence of a serious problem, including retrocochlear 
pathology with regard to tinnitus.  The CT scan reflected 
very minimal changes and was not suggestive in any way of 
serious sinus disease.

Private dental records from 2002 and 2003 showed that new 
dentures were made for the veteran's mouth.  

The Board finds the opinions of the August and October 1998 
and May 2000 VA examiners persuasive.  After thorough reviews 
of the claims file, these VA examiners concluded that there 
was no evidence from the medical records of residual 
pathology due to the January 1975 dental surgery.  The August 
1998 and May 2000 VA examiners found that the veteran's sinus 
problems were due to allergic sinusitis or rhinitis, for 
which he was not receiving treatment, not the prior surgery.  
The first treatment records for his sinuses following the 
last surgery in 1976 were dated in 1982 and noted that with 
conservative treatment his problem had resolved.  The October 
1998 VA dental examiner found that the veteran had multiple 
missing dentition involving the maximal and mandible, but 
review of the veteran's medical records showed that this was 
due apparently to carious and periodontal disease.  The 
residual dentition appeared in a good restorative state, and 
the edentulous areas were satisfactory replaced with 
prosthesis.  The May 2000 examiner concluded that 
radiographic studies failed to show tinnitus.  

The only other evidence in support of the claim are the 
statements made by the veteran and his representative.  They 
as laypersons are not competent to assert that he incurred 
additional injuries as a result of VA surgical treatment.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("[although] the appellant is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the condition causing or aggravating the symptoms"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (1998).

Given the objective evidence of record demonstrating that 
there has been no unforeseen additional disability as a 
result of VA surgical treatment received in January 1975, the 
Board finds that the persuasive evidence is against the 
veteran's claim and is not in equipoise.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. 
§§ 3.385(b), (c) (1997).  Thus, the claim must be denied.




ORDER

Compensation under the provisions of 38 U.S.C. § 1151 for 
claimed residual disability to the teeth, ears, and sinus as 
a result of VA surgery performed in January 1975, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


